Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Comments
The Examiner notes that the office action below may reference support found in the cited prior art by indicating element numbers, figures or by pointing out a specific paragraph (PAR) number in which support can be found.  The PAR number referenced corresponds to paragraph number beginning in the "Detailed Description" of the disclosure unless otherwise noted.  The pending claims are 31-49.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 31-35, 38-41, 43, 45, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0354427 to Yazdian.
With regard to claim 31, a bicycle carrier, comprising: a post (110); a first horizontal support member (130) coupled to the post and spanning a first length substantially parallel to the post and an acute angle with respect to the post (142 permits both configurations shown in figs. 8 & 9 which encompass a range of angles for the when to be received, PAR 0032).
With regard to claim 32, wherein the C-hoop (140) defines the plane substantially perpendicular to the post (figs. 3-4).
With regard to claim 33, further comprising a securing strap wherein the securing strap secures the wheel to the first support member (130), and the securing strap and the C-hoop (140) hold the when at an angle greater than 20 degrees with respect to the post (110) when the bicycle carrier is in a carrying or storage state (PAR 0032 discloses the C-hoop holding the wheel at an angle between 26-35 degrees; figs. 3-4, 8, PAR 0033 disclose a strapping plate and rubber, i.e. stretchable, securing strap attached to bottom of C-hoop, i.e. attached where 140 and 130 are connected allowing the strap to secure a wheel to the support member).
With regard to claim 34, wherein the C-hoop (140) and the first support member (130) are positioned so that a tire of the bicycle contacts the first support member when the wheel is positioned in the C-hoop (figs. 3-4).

With regard to claim 38, further comprising a hitch bar (118) configured to be received in a trailer hitch receiver (68) of a vehicle (fig. 3).
With regard to claim 39, further comprising a hinge assembly (113-117, figs. 1-4) coupling the hitch bar (118) to the post (110), wherein the hinge assembly holds the post substantially perpendicular to the hitch bar in a transport position, and wherein the post extends substantially vertically in the transport position.
With regard to claim 40, wherein the hinge assembly (113-117, figs. 1-4) enables the post to rotate more than 90 degrees from the transport position (PAR 0029 discloses pin 113 can be removed and the post 110 lowered, i.e. lowered below the horizontal).
With regard to claim 41, further comprising a second support member (120, fig. 4) coupled to the post (110) and spanning a second length substantially perpendicular to the post, the second support member configured to contact a second wheel of the bicycle when the bicycle is suspended via the C-hoop.
With regard to claim 43, a bicycle carrier, comprising: a post (110); a first horizontal support member (130) coupled to the post and spanning a first length substantially perpendicular to the post (figs. 3-4 show 130 perpendicular to post 110); and a first C-hoop (140) coupled to the first horizontal support member via at least one respective angled support member (142) fixed to only one side of the C-hoop (support member 142 is fixed to only the bottom side of C-hoop 140, figs. 5-10).
.
Claims 31, 36-37, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0151421 to Loken.
With regard to claim 31, a bicycle carrier (1), comprising: a post (3); a first horizontal support member (100, fig. 1) coupled to the post and spanning a first length substantially perpendicular to the post; and a first C-hoop (17-20) coupled to the first horizontal support member, the C-hoop being configured to receive a wheel of a bicycle such that the bicycle is suspended vertically when the wheel is placed in the C-hoop, a coupling member (bracket 34, PAR 0044, figs. 4-8) between the first C-hoop and the first support member configured to permit the C-hoop to receive the wheel at any of a range of angles with respect to the post, the range of angles including at least an angle substantially parallel to the post and an acute angle with respect to the post (the C-hoops may hold the wheels both vertically as shown in fig. 1 and at an angle as shown in figs. 18-21, PAR 0069).

With regard to claim 37, wherein the first termination and the second termination are positioned so that spokes of the wheel are not contacted by the C-hoop.
Allowable Subject Matter
Claims 42, 44, 46-49, 91, are objected to as being dependent upon a rejected base claim, but appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments with respect to claims 31-49 have been considered but are moot in view of the new ground(s) of rejection.  For the reasons above, the grounds for rejection are deemed proper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 8 a.m. to 4 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734

1/22/2022